Name: Council Implementing Regulation (EU) 2017/490 of 21 March 2017 implementing Regulation (EU) No 270/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 22.3.2017 EN Official Journal of the European Union L 76/8 COUNCIL IMPLEMENTING REGULATION (EU) 2017/490 of 21 March 2017 implementing Regulation (EU) No 270/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 270/2011 of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt, (1) and in particular Article 12(1) thereof, Whereas: (1) On 21 March 2011, the Council adopted Regulation (EU) No 270/2011. (2) Two persons should no longer be kept on the list of natural and legal persons, entities and bodies in Annex I to Regulation (EU) No 270/2011. (3) Annex I to Regulation (EU) No 270/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 270/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) OJ L 76, 22.3.2011, p. 4. ANNEX The entries concerning the following persons are deleted: 13. Rachid Mohamed Rachid Hussein. 14. Hania Mahmoud Abdel Rahman Fahmy.